Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This is a corrected Restriction placing claim 39 only in Group II and not also in Group I. There are no other changes to the previous Restriction.

Corrected Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-38, drawn to a nucleic acid comprising a first polynucleotide sequence encoding a first chimeric antigen receptor (CAR) comprising a first binding domain, a first transmembrane domain a, first costimulatory domain and a CD3z intracellular signaling domain, and comprising a second polynucleotide sequence encoding a first chimeric antigen receptor (CAR) comprising a first binding domain, a first transmembrane domain a, first costimulatory domain and a CD3z intracellular signaling domain, an expression construct comprising the nucleic acid, classified in C12N 15/11.
II.  Claims 39 and 67, drawn to a modified immune cell comprising the nucleic acid of claim 1 or expression construct of claim 31, and pharmaceutical composition thereof, classified in C12N 2510/00.
III. Claims 40-66, 68 and 69, drawn to a modified immune cell comprising a first and second CAR, classified in C07K 2319/74.
IV. Claim 70, drawn to a method of treating a diseases or disorder by administering the modified cell of claim 39, classified in A61K 48/00.
V. Claims 71-85, drawn to a method of treating a diseases or disorder by administering the modified cell comprising a first and second CAR, classified in A61K 2039/5156.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as a means to make the encoded recombinant first and second CAR independent of a cell or to express the encoded CARs in a cell other than a modified immune cell, and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Inventions I-II and III are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different designs and effects, with the modified immune cell of Group III being the only product comprising CAR proteins. The cell of Group III has structural and functional properties that the nucleic acid and immune cell of Groups I and II do not. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and IV-V, and Inventions II and V, and Inventions III and IV, respectively, are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the method of Invention IV uses the immune cell comprising the nucleic acid or expression construct (II) and not the CAR proteins (III) or naked nucleic acids (I) per se. On the other hand, the method of Invention V uses the cell expressing the CAR proteins (III) but not a cell comprising the nucleic acid (II).
Inventions II and IV, and III and V, respectively, are related as product and process of use, respectively.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the methods of treatment can be practiced with a different type of modified cell, such as one expressing a single CAR, including wherein the costimulatory domain is an OX40 or CTLA-4 costimulatory domain.
Inventions IV and V are directed to related processes for treating a disease or disorder in a subject. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are not used together, being different methods using structurally different products: a modified cell comprising a nucleic acid or an expression construct comprising the nucleic acid, i.e., encompassing gene therapy (IV), and a modified cell comprising two CAR proteins (V), which are distinct from the nucleic acids encoding them. As a result, the methods have different designs and modes of operation. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: Because these inventions are distinct for the reasons given above, have acquired a separate status in the art as shown by their different classification, have recognized divergent subject matter, and because each invention requires a separate non-coextensive search, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Species
This application contains claims directed to the following patentably distinct species of first and/or second transmembrane domain(s) selected from the group consisting of: an artificial hydrophobic sequence, and a transmembrane domain of a type I transmembrane protein, each separately an alpha, beta, and zeta chain of a T cell receptor, CD28, CD3 epsilon, CD45, CD4, CD5, CD8, CD9, CD16, CD22, CD33, CD37, CD64, CD80, CD86, OX40 (CD134), 4-1BB (CD137), and CD154.
 The species are independent or distinct because each transmembrane domain is structurally distinct, requiring a different search and providing a nonidentical functional property. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species of first and second transmembrane domain that may be the same or different, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 40, 68, 71 and 81 are generic.

	
B)     This application contains claims directed to the following patentably distinct species of first and second binding domain selected from the group consisting of: an HIV-1 binding domain (including binding to gp120), a CD4 extracellular domain, a liquid tumor antigen binding domain, and a solid tumor antigen binding domain. 
The species are independent or distinct because each binding domain is structurally distinct, requiring a different search and providing a nonidentical functional property. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single binding domain species of first and second binding domain that may be the same or different, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 1, 40, 68, 71 and 81 are generic.

    This application contains claims directed to the following patentably distinct species of viral vector selected from the group consisting of: retroviral vector, a lentiviral vector, an adenoviral vector, and an adeno-associated viral vector. The species are independent or distinct because each vector is structurally and functionally different. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.


  This application contains claims directed to the following patentably distinct species of disease or disorder selected from the group consisting of: a liquid tumor, a hematological malignancy, a solid tumor, a viral disease which is not HIV-1, and an HIV-1 infection. The species are independent or distinct because each disease or disorder has its own symptoms, causes and patient populations. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 70 and 71 are generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph/112(a).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Notice of Potential Rejoinder of Process Claims in Ochiai/Brouwer Situation
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        August 23, 2022